COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-15-00098-CV


St. John Backhoe Service                    §   From the 97th District Court

                                            §   of Clay County (2013-0118C-CV)
v.
                                            §   August 4, 2016

Donald Vieth and Ken Alan Scott             §   Opinion by Justice Gardner


                                   JUDGMENT

         This court has considered the record on appeal in this case and holds that

there was error in the trial court’s orders granting summary judgment in favor of

Appellees Donald Vieth and Ken Alan Scott. It is ordered that the trial court’s

orders are reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

         It is further ordered that Appellees Donald Vieth and Ken Alan Scott shall

jointly and severally pay all of the costs of this appeal, for which let execution

issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Anne Gardner_________________
                                         Justice Anne Gardner